In a mortgage foreclosure action, the defendants appeal from (1) an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 14, 1990, which denied their motion pursuant to CPLR 5015 to vacate a judgment in favor of the plaintiffs, and (2) so much of an order of the same court, dated February 11, 1991, as, in effect, upon granting reargument, adhered to the original determination.
Ordered that the appeal from the order dated September 14, 1990, is dismissed, without costs or disbursements, as that order was superseded by the order dated February 11, 1991, made upon reargument; and it is further,
Ordered that the appeal by the defendant Gertrude Tobjy, from the order dated February 11, 1991, is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order dated February 11, 1991, is affirmed insofar as appealed from by the defendant Ralph Tobjy, without costs or disbursements.
We find that the trial court did not improvidently exercise *579its discretion in denying the defendants’ motion to vacate the judgment pursuant to CPLR 5015. Thompson, J. P., Bracken, Lawrence and Miller, JJ., concur.